—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw his plea or vacate the judgment of conviction, and thus the issue of the voluntariness of the plea is not preserved for appellate review (see, People v Lopez, 71 NY2d 662, 665-666; People v Johnson, 251 AD2d 996; People v Perez, 228 AD2d 821, 822-823, lv denied 88 NY2d 968). We reject the contention of defendant that County Court failed to follow the procedures of CPL 400.21 in sentencing him as a second felony offender. The record supports the People’s contention that a second felony offender statement was filed. In any event, even if the People failed to file the statement, the error is harmless in light of the fact that defendant was provided reasonable notice and an opportunity to be heard (see, People v Bouyea, 64 NY2d 1140, 1142). (Appeal from Judgment of Jefferson County Court, Clary, J. — Criminal Possession Controlled Substance, 5th Degree.) Present — Denman, P. J., Pine, Hayes, Pigott, Jr., and Balio, JJ.